 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDChas.S.Winner,Inc.andLocalNo. 115,a/w Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, AFL-CIO.1 Case 4-CA-14811June 14, 1988DECISION AND ORDERBy MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn September 24, 1985, Administrative LawJudge Irwin Kaplan issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed cross-excep-tions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and supporting briefs and has decided to affirm thejudge's rulings, findings, and conclusions2 and toadopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER JOHANSEN, dissenting.For the reasons set forth in my dissent inWest-ern Commercial Transport,288 NLRB 214 (1988), Ifind that the Respondent's employees' affiliationwith Teamsters Local 115 was valid and that theRespondent violated Section 8(a)(5) and (1) of thelAct by refusing to bargain with Local 115, engag-ing in direct dealing with the employees, institutingunilateral changes, and refusing to discuss griev-ances. Additionally, I find that the Respondent alsoviolated Section 8(a)(2) and (1) of the Act, as al-leged, in its statements and conduct that conveyeditwas futile for employees to support Local 115,and by resuming dues checkoff on behalf ofOVSC, processing a grievance filed by OVSC, andiOn November 1, 1987, theTeamsters International Union was read-mitted to the AFL-CIO. Accordingly, the caption has been amended toreflect that change2 In agreeingwith the judge that there is no continuity of representa-tive under the circumstances herein, we rely on the Board's recent deci-sion inWestern Commercial Transport,288 NLRB 214 (1988)In his decision,the judge discussed at length the potential applicabilityofQuemetco, Inc,226 NLRB 1398 (1976), to affiliation cases The Board,at fn 13 ofWestern Commercial Transport,supra, overruledQuemetco"tothe extent that it holdsthat an amendmentof certification may be grant-ed notwithstanding evidence showing the absence of continuity of repre-sentative "We find it unnecessary to pass on the judge's discussion of the Re-spondent's collateral estoppel defense contained in fn 17 of his decisionMember Cracraft finds it unnecessary to rely on the judge's citation ofRCA Del Car,be,262 NLRB 963 (1982)bargaining and executing a new collective-bargain-ing agreement with that labor organization.On May 11, 1984, the Respondent's employeesvoted 17 to 12, in a unit of approximately 30,1 toaffiliatewith Local 115 and immediately thereaftervoted unanimously to dissolve OVSC and to trans-fer the latter's treasury to Local 115. The electionwas the culmination of an investigation into theprospects of affiliating with another labor organiza-tion that was undertaken by OVSC members andofficersmore than a month earlier. Employeessigned petitions authorizing Local 115 to representthem and a special notice was posted 1 week in ad-vance of the May 11 meeting and vote. The em-ployees voted by secret ballot. Accordingly, dueprocess safeguards were met.2 Consistent with mydissent inWesternCommercial Transport,supra,therefore, I find that Local 115 obtained the major-ity support of the Respondent's employees. Indeed,a clear majority of all unit employees favored affili-ation.Moreover, I find that Local 115 retains ma-jority support despite employees voting to disaffili-ate and to revive OVSC inasmuch as the subse-quent election was the direct and desired result ofthe Respondent's unfair labor practices.iAll unitemployees had anopportunity to vote.2 I reject theRespondent's contention that due process was not ob-servedbecause thevote contravened a provisionof the OVSCconstitu-tion requiring a two-thirdsmajorityto amend the constitution.Whateverthe ramifications of affiliation,itcannot be characterized as a constitu-tional amendment Significantly, no employees complainedthatthe con-stitutionwas disregarded or that the election was conducted improperlyWilliam Slack Jr., Esq.andJudith L Katz, Esq.,for theGeneral Counsel.StevenW. Suflas, Esq. (Archer & Greiner),of Haddon-field,New Jersey, for the Respondent.Norton Brainard, Esq.,of Philadelphia, Pennsylvania, forthe Charging Party.DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge. This casewas heard on April 22, 23, and 24, 1985, in Philadelphia,Pennsylvania. The underlying charges were filed on 9January 1985, by Local No. 115, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (Local 115, Union, or Team-sters), and gave rise to a complaint and notice of hearingon 28 February 1985, amended at the hearing (G.C. Exh.2), alleging that Chas. S. Winner, Inc.' (Respondent), en-gaged in certain conduct violative of Section 8(a)(5), (2),and (1) of the National Labor Relations Act (the Act).2The captionappears as amendedat thehearing(G C Exh 2)2As a result of a partialsettlement at the outsetof thehearing, theallegationscontained in pars 10, 11(a), 12(a), 15, and 18 of the originalcomplaint were deleted289 NLRB No. 13 CHAS.S.WINNER,INC.63The essence of the outstanding allegations is that theRespondent unlawfully refused to accept the affiliation oftheOrganization of Vehicle Sales Counselors (OVSC)with the Teamsters by refusing to recognize and bargainwith the Teamsters in violation of Section 8(a)(5) and (1)of the Act.Further, it is alleged that Respondent independentlyviolated Section 8(a)(5) and(1) of theAct bydealing di-rectlywithunit employeesover mandatory subjects ofbargainingand bypassing the Teamsters; by making cer-tain unilateral changes in terms and conditions of em-ployment without providing notice and giving the Team-sters an opportunity to bargain; and by refusing to dis-cuss a discharge grievance under the then-outstandingcollective-bargaining agreement with representatives ofthe Teamsters.Correspondingly, it is alleged that Respondent violatedSection 8(a)(2) of the Act by its continued support andrecognition of the OVSC following the affiliation, aswell as,by negotiating and executing a new collective-bargaining agreementwiththat organization.Still further, it is alleged variously that the Respondentindependently violated Section 8(a)(1) of the Act by cre-ating the impression to employees that their union activi-tieswere under surveillance; by informing employeesthat it would continue to recognize and bargain onlywith the OVSC and, conversely, that it would never rec-ognize the Teamsters; by other statements, acts, and con-duct conveying to employees that their efforts in supportof the Teamsters would be futile; by threatening to closethe facility if the employees supported the Union; and byconditioning increased employee benefits on their sup-port for the OVSC and a corresponding abandonment ofthe Teamsters.The Respondent filed an answer conceding, inter alia,jurisdiction, the labor organizational status of Local 115and the OVSC, the appropriateness of the bargainingunit, and the statutory supervisory status of the individ-uals so alleged. Respondent denied that it committed anyunfair labor practices.Affirmatively,Respondent chal-lenges the validity of the affiliation in question, mainly,because it assertedly resulted in a break in the "continui-ty of representation" and, as such, it failed to comportwith the outstanding Board and court precedents.'On the entire record, including my observation of thedemeanor of the witnesses, and after careful consider-ation of the posttrial briefs,4 I make the followingFINDINGS OF FACTI.JURISDICTIONThe Respondent is a New Jersey corporation engagedin the business of selling new and used vehicles at its solefacility,which is located in Cherry Hill, New Jersey.During the past year, Respondent, in connection with itsaforenoted business operations, derived gross revenues inexcess of $500,000 and purchased and received goodsand materials valued in excess of $50,000 directly frompoints outside the State of New Jersey.It is admitted, the record disclosed,and Ifind that theRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONS INVOLVEDIt is admitted, the record disclosed, and I find that theOVSC is a labor organization within the meaning of Sec-tion 2(5) of the Act.It is admitted, the record disclosed, and I find thatLocal 115 is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsThe Respondent voluntarily recognized the OVSC fora unit comprisedof its new- and used-car salesmen in1978. Since then, they have been parties to successivecollective-bargaining agreements,the last of which by itsterms is effective 27 March 1985 through 27 March 1989(Jt.Exh. 2). The Teamsters first became involved aroundApril 1984 or midterm of the previous collective-bargain-ing agreement,which by its terms was effective 1 Sep-tember 1983 through 28 February 1985 (Jt. Exh. 3). InMarch or early April 19845 a number of Respondent'sunit employees met and explored the prospects of replac-ing OVSC with another union as their collective-bargain-ing representative. Among the employees present at thatmeeting were the officers of OVSC: President WilliamFrancis, Secretary John Fearow, and Treasurer WilliamCasey.A committee was formed, which included em-ployee LeonardBaldino,to commence a search for anoutside union.6 The search for another union led toTeamsters Local115, and meetingswere conducted inApril between the committee and representatives of theaforesaid Teamsters local. On 30 April, the committee in-formed Local Teamsters President Joe Yeomanand Busi-nessRepresentative RobertHenningerthat a majority ofRespondent's employees favored joining theirorganiza-tion.The Teamsters representatives informed the com-mittee members of the mechanics necessary for union af-filiation.Within the next few days virtually all of Re-spondent's employees signed Teamsters authorization pe-titions indicating their "desire" to become members ofLocal 115 anddesignatingthat Union as their collective-bargainingrepresentative (Jt. Exhs. 8, 9, 10, and 11). On2May, employee Leonard Baldino dropped off thesesigned Teamsters petitions at the local union office. Thefollowing nightBusinessRepresentative Henninger gaveBaldinocopies of a notice to post at Respondent's facili-ty advising all the employees of a meeting and vote to beheld on 11 May to determine whether to affiliate withthe Teamsters (G.C. Exh. 3). The notice, which wasposted about 4 May, in its entirety reads as follows:3 In its posttnal brief, Respondent made some subsidiary contentionsThese too have been considered and will be treated infra4Respondent's unopposed motion to correct transcript is granted5Unless otherwise specified,all dates refer to 19846The OVSC,the incumbent Union, is an independent union with itsmembers comprised of only Respondent's employees 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTHE ORGANIZATION OF VEHICLE SALESCOUNSELLORSThere will be ameetingheld on Friday, May 11,1984, at the Best Western Gloucester Inn, US Route130 & North-South Freeway, Gloucester, N.J., tovote by secretballot on the questionof whether toaffiliate theOrganization [OVSC] with TeamstersUnion Local No. 115.The meeting will begin promptly at 7:00 PM andthe election will be held from 8:00 PM until 9:00PM to give everyone an opportunity to vote.We look forwardto seeingyou on May 11.At the outset of the 11 May affiliation meeting, theemployees signed a sign-in sheet indicating their presence(G.C. Exh. 12). William Francis, the OVSC president,made some preliminary remarks noting that the employ-ees werethere to vote whether they wanted to affiliatewith the Teamsters.Yeoman and Henninger also attend-ed thatmeeting asrepresentatives of the Teamsters toanswer any questions from Respondent's employees. Theaffiliation electionby secret ballot took place shortlyafter the Teamsters representatives left the room. Thequestion posed on the ballot was: "Should the Organiza-tion of Vehicle Sales Counsellors affiliate with TeamstersUnion Local No. 115 a/w theInternationalBrotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica?" (G.C. Exh. 14.) Employees Edward Lipmanand Jerry Graham acted as observers and in connectiontherewith checked off the names of employees from avoting list (G.C. Exh. 13) as employees came up to thetable for their ballots. The ballots were counted thatnight and disclosed that 17 were cast for affiliation and12 votes were cast against.' (G.C. Exh. 15.) After thevotes were counted, Francis invited a motion from thefloor turning over the assets of OVSC to the Teamstersand that the organization be deemed dissolved. Themotion was made and carried.The next morning Respondent's general manager,JosephMarazzi, heard talk around the dealership andlearned the result of the affiliation vote. Marazzi also ac-knowledged receiving from OVSC President Francis aletter addressed to John Hynansky, Respondent's presi-dent, dated 14 May, formally notifying him that "A sub-stantialmajority" of OVSC voted to affiliate with theTeamsters (Jt. Exh. 7). About that same time Respondentceased its monthly practice of deducting dues from em-ployees'paychecks for remittance to OVSC.8 Also,about thattime,a check in the amount of approximately$3400, which represented the sum in the OVSC treasury,was turned over to the Teamsters.9 Still in May, and ap-ITherewere 30 unit employees then employed Thus, only one em-ployee failed to cast a ballotThereis no contention,nor does the recordtend to show that any unit employee was denied an opportunity to cast aballotFurther,Respondent does not dispute that the ballots were cast insecretsThe record is unclear regarding the individual who authorized thisaction9This check was commingled with the Teamsters local's general treas-ury as well as any dues to be collected from Respondent's employeesThe Teamsters local also assumedthe liabilities of OVSCproximately a week to 10 days after the affiliation votewas taken,Teamsters Local President Yeoman designat-ed employee LeonardBaldino asthe Local's representa-tive for Respondent's employees. By letter dated 29May, Respondent,by its counsel, Stephen Suflas, re-sponded to the Teamsters letter of 14 May and, in es-sence, declined to bargain concerning the members ofOVSC. (Jt. Exh. 8.) Attorney Suflas disputed the affili-ation vote as legally defective because it contravened theprovisions of the OVSC constitution and, also, on thebasis that the purported affiliation created a break in thecontinuity of representation. 10 On 19 June, one of theunitemployees handedMarazzi a written grievancesigned by nearly all the employees in response to Re-spondent's refusal to recognize the Teamsters as the"successor and assign [of OVSC] under Section 7 of[the] collective-bargaining agreement."11 (Jt. Exh. 9; A.Exh. 1, par. 7.) Marazzi brought up the subject of thegrievance on Wednesday, 21 June, at a regularly sched-uledweekly sales meeting and made arrangements foranother meetingto be held with the OVSC committee todiscuss that grievance. That meeting was held within afew days in the office of Thomas Hatzis, a co-owner ofRespondent and its secretary-treasurer.12Hatzis alongwith co-owner and President John Hynansky and Mar-azzi attended this meeting on behalf of management; theemployeeswere represented by Robert Esposito,Edward Stasny, Richard Wilson, Vincent Baldino, JohnFearow, and Bill Francis, collectively, a so-called liaisoncommitteeof OVSC (Jt. Exh. 11).Hynansky carried the bulk of the discussion andtouched on a dialogue for revising three major ongoingconcerns of the employees: the house deal or bonesystem, the phone-up system, and the pension plan. 113 Afew days later Hynansky, Hatzis, and Marazzi met withthe entire OVSC membership. Hynansky opened themeeting stating that it is the Company's position, underthe advise of counsel, that the affiliation vote was notlegal.Further, that the Company's bargaining obligation11 TheRespondent relies on the provision in the constitution providingfor amendments(artXIX)that requires the approvalof a two-thirds voteto amend provisions in the constitution(JtExh 4, pp. 7-8).11Sec 7 ofthe then-outstandingcollective-bargaining agreement be-tween Respondentand OVSC provided. "Thisagreement shall be bind-ing upon the Company and the Organization and their successors and as-signs." (Jt Exh 3, p. 5 )12 The recordis somewhat inconsistent and confusing with regard tothe precisedates and events during the6-dayperiod commencing 18June However, a composite of thematerial facts during theaforenotedtimeframe,as related herein,is essentially undisputedIsA "bone" involves a car sold bya managerfor whicha salesman isgiven creditfor commission purposes The salesmen had complainedabout the manner in which bones were assignedWhileno changes wereagreed to at that meeting,the discussionsthereoneventuallyled to, interalga, revisions in the house deal system.Thus, after July, the bones wererotated among the salesmen Similarly, the salesmen had complained thatphone-upswere distributedunfairlyPhone-ups referto a system bywhichcustomer phone calls are distributedFormerly, thecompany tele-phone operator routedthe call directlyto the manager,who in turn,passed this call or potential sale to one of his salesmenThis system wasrevised (after July) by the operatorbypassing the manager and pagingthe salesfloor sothat any salesman answering the pagegot the call Asfor thepension plan,the Companylater agreed to increaseitscontribu-tionto 2 percentof the salesman's salaryAgain, these items were onlyexplored in June but not agreed tountil July CHAS. S. WINNER, INC.65continued to be with OVSC and not the Teamsters. Assuch,Hynansky requested that the employees withdrawtheir grievance(Jt.Exh.9) over the Company's refusalto recognize the Teamsters.During the course of thatsession Hynansky repeated what he had conveyed to theliaison committee a day or two earlier,towit,that hewas amenable to certain revisions in the phone-up andbone programs and the pension plan.About 24 June,William Francis gave Marazzi a two-page document dated 23 June summarizing recent eventsdealing with the affiliation vote and union representation,which was signed by nearly all the employees(Jt.Exh.11).Thesummary included an "understanding"that Re-spondent would make an "immediate response" to em-ployee grievances dealing with phone-ups, house deals,or bones and the pension plan. The concluding para-graph in the summary document stated as follows:Itwas suggested and discussed among members at-tending this[liaison committee]meetingthat theletter of the 18th [sic]of June be withdrawn anddialogues kept open on all issues above.To Hynansky,the aforenoted document constituted "awithdrawal of the grievance"over the Company's failureto recognize the Teamsters.In early July, Len Baldinohanded Marazzi another grievance under Section 7 ofRespondent'scollective-bargainingagreementwithOVSCover Respondent's refusal to recognize the Team-sters as the assignee or successorto OVSC.t' AccordingtoHynansky, as Baldino was not a representative ofOVSC, he would not discuss the grievance. By letterdated 6 July, Attorney Suflas responded to Baldino'sgrievance stating the Company's position as follows:[Y]ourgrievance was not properly filed and it is notarbitrableor cognizable under the terms of theCompany's current collective-bargaining agreementwith the Organization of Vehicle Sales Counselors[Jt.Exh. 14].Along with the aforenoted response, Attorney Suflasprovided Baldino a copy of his earlier letter to theTeamsters dated 29 May disputing the legality of the af-filiation vote.On 11 July, Hynansky once more addressed the entiresales force,at a meeting at Respondent's facility, overemployee grievances and the subject of union representa-tion.He continued to dispute the legality of the affili-ation vote and expressed a willingness to deal only withrepresentativesof OVSC overemployee problems. Hyn-ansky indicated that he was receptive to employee com-plaints about inequities in the house deal and phone-upprograms and over the pension plan but only in a settingfreeof Teamsters representation.According to Hyn-ansky, the two union situations generated much confu-sion and prevented any open dialogue with employees14Thisgrievance(Jt.Exh 13)was signedbyBaldino,as a Teamstersrepresentative,unlike the earlier grievance(Jt.Exh.9),which was signedby all the OVSCmembers.Baldinohad been in Floridafor a 2- to 3-week period in June and missed some of the events leading to withdrawalof the earlier grievance.over their grievances and he therefore asked for a "voteof confidence."Hynansky left the room to permit theemployees to decide by themselves whether to press forTeamsters representation or to open dialogue as OVSCmembers.This latter condition was clearly favored byHynansky.However,the employees could not thenagree on a course of action and decided not to conduct avote.On 12 July, Francis called another meeting of theOVSC membership and pressed for another election asurged by Hynansky.Thiswas not without opposition assome employees considered the earlier affiliation votedesignating the Teamsters as their bargaining representa-tive as valid.A heated encounter between Francis andemployee Edward Lipman(who opposed another elec-tion)ensued.Lipman challenged Francis'authoritypointing out that he was no longer president and thatOVSC nolonger existed. Lipman,unable to prevent an-other election at that time,left the room in protest anddid not vote.Len Baldino testified that,although he waswitha customer at the timethe votewas taken, he wastold (by someone unnamed)that the employees voted 18to 4 against Teamsters representation.In any event, it isundisputed that a majority of the employees votedagainst the Teamsters on that occasion.Later that day,Francis gave Hynansky a document signed by most ofthe employees abandoning their interest in the Teamsters(Jt.Exh. 17). The document stated as follows:We desire to continue a direct dialogue with theCompany onall issues regardingour employment.We do not wish to be represented by TeamstersLocal 115.We hereby nullify the affiliation votetaken on May 11, 1984.On 16 July, Hynansky,Hatzis, and Marazzi met withOVSC representatives and employees Francis,Wilson,Fearow, and Stasny and reached a memorandum of un-derstanding(Jt.Exh.31),which contained, principally,revisions in phone-ups, house deals, and an increase inthe company pension plan contribution to 2 percent ofthe annual salary for each employee. t sIn mid-July and within a few days of the employee pe-tition rejecting the Teamsters,Lipman had a conversa-tionwith Respondent'sgeneral sales manager,RichardCusato, after work, at Shepherds Inn in Cherry Hill,New Jersey,over company reprisals as a result of em-ployee support for that union. While it is undisputed thatthe subject of reprisals had come up on that occasion,the respective accounts provided by Lipman and Cusatoare vastly different.According to Lipman, Cusato told him on the occa-sion in question that the Company knew the identity ofthe Teamsters supporters and maintained a "hit list" ofthose supporters it intended to fire. At that time Cusato16According toHynansky,the Company had intended to increase itspension contribution to only 1 percent at that meeting,but the "good-will" generated by the employees in signing the petition on 12 July re-jecting the Teamsters(Jt.Exh.17), encouraged the Company to fatten itscontribution to 2 percent Further,in that same spirit of "good will" itdecided to rescind all prior employee disciplinary warnings contained intheir personnel files 66DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDalso assertedly disclosed that he had a tape of an employ-ee meetingat the Gloucester Inn where they had ex-plored substituting outside union representation for theOVSC and decided to search for such aunion.Accord-ing to Lipman, Cusato convinced him that the Companyhad such a tape because he recited nearly word for wordstatementsmade by him (Lipman) and employee WilliamCasey at thatmeeting.On the other hand, Cusato testified that Lipman intro-duced the subjects of "hit list" and "tape recordings" inthe conversation.According to Cusato, Lipman wasunder theimpressionthat the Company had a list of em-ployees (Teamsters supporters) which included Lipman'sname targetedfor dismissal. Cusato testified that he toldLipman that he had no knowledge of any such list ortape of anyunion meetingand in fact, asserted, that hehas no such knowledge.Lipman also testified,without corroboration, thataround mid-July, he had a brief encounter with Marazziover his support for the Teamsters. According toLipman,and deniedby Marazzi, the latter shouted athim andLen Baldino and told them that they were notgoing to tell him how to run his business. Further,during this conversationMarazzi alsostated "You know,the cards are stacked against you guys. You should besmart enoughto know you can't win this thing." Mar-azzi denied that any such conversation occurred.On another occasion, as testified by Lipman,in lateAugust, he had a much more lengthy conversation withMarazzi,in his office, about the Union. According toLipman, he continued to press for Teamsters recognitionwithout any success. Marazzi assertedly told Lipman thatthe owners would go to any length, includingselling thefacility, to keep that Union out. Marazzi on the otherhand placesthismeetingin late October and, althoughhe acknowledged that the subject of the Union came up,his version of what transpired at that session is substan-tiallydifferent from the account provided by Lipman.Marazzi testified that Lipman asked him why the Com-pany refused to recognize the Teamsters and he,in turn,responded, that OVSC has always been the recognizedUnion and under the advice of counsel, the Companywill continue to recognize that organization. He denied,inter alia,that he told Lipman that the owner's wouldclose down the facility or go to any length to avoid deal-ing with the Teamsters. According to Marazzi, most ofthat session was devoted to Lipman's performance as asalesperson,which assertedly was not up to par.In mid-October, Respondent resumed deducting duesfrom employees' salary for OVSC. That month, Francis,as president of OVSC, called the first membership meet-ing sinceJuly.According to Lipman, there was a gooddeal of confusion over the bargaining status of OVSCgiven the earlier Teamsters affiliation vote, the recent re-sumption of dues, and the fact that the OVSC had notconducted a membership meeting since July. A motionwas made from the floor and carried to elect new OVSCofficers.On 24 October,an electionby secret ballot wasconducted whereby Lipman and Bob Wyatt were elect-ed president and secretary, respectively, andWilliamCasey reelected treasurer.Within a few days, Hatzis congratulated Lipman onbeing elected president and asked him to name the otherofficers.According to Lipman, Hatzis also pressed forthe minutes of the OVSC meeting. This was denied byHatzis.While Hatzis acknowledged that he referred tothe minutes, he asserted that he did so because Lipmantold him that he forgot who else was elected. AccordingtoHatzis, he made inquiries regarding the identities ofthe new officers because it was soon time to commencenegotiating a new collective-bargaining agreement andhe wanted to know the identities comprising the unionnegotiating team. Hatzis and Lipman continued to dis-agree at that time whether the Company's bargaining ob-ligation was with OVSC or the Teamsters, with Lipman,notwithstanding his elective office with OVSC, still sup-porting the Teamsters.About 12 November,Marazzi metwith Lipman andLen Baldino at the Hideaway Restaurant and the ques-tion of the Company's bargaining obligation, vis-a-vis,the Teamsters or OVSC was raised once again. Accord-ing to Lipman and Baldino, the former urged Marazzi torecognize and bargain with the Teamsters. Baldino testi-fied that he was asked by Lipman to attend that meetingbecause he was a Teamsters representative. While therewas no tangible movement on the question of union rep-resentation,Marazzi testified that Lipman told him that iftheOVSC leadership was happy with the outcome ofcontract negotiations, it would recommend that the salesforce support the organization.By letter dated 15 November, the Teamsters servednotice on Respondent of its desire to terminate the col-lective-bargaining agreement due to expire 28 February1985.16 (Jt. Exh. 25.) Respondent was then involved inongoing related Federal court litigation contesting, interalia, the Teamsters' standing as a "successor" or "assign"to the OVSC.17 By letter dated 20 November, Respond-ent restated its position, to wit, that it was not obligatedto bargain with the Teamsters and would not negotiatewith that Union as representative of its salesmen. (Jt.Exh. 26.)In early December, Marazzi wrote to Lipman, in thelatter's capacity as president of OVSC, about meeting tocommence negotiations with the organization for a newcollective-bargaining agreement (Jt. Exh. 27).Marazzialso requested a letter from Lipman "listing all of thenewly elected officers of the organization."16As noted previously, the Teamsters contends that after the affili-ation,it replaced OVSC as a party to the collective-bargaining agreementby virtue of the Sec 7 successors-and-assigns provision therein. The afor-enoted notice was sent in compliance with sec 30 of that agreement,which requires either party desiring to terminate the agreement to pro-vide written notice at least 90 days before theexpirationdate (Jt Exh2)17On July 6, 1984,the Teamsters filed a demand for arbitration withthe American Arbitration AssociationThe Respondent, on 9 August,fileda complaintin the UnitedStatesDistrict Court for the District ofNew Jersey to enjoin this action (Jt Exh 22) On 7 March 1985, DistrictJudge Stanley S Brotman found,inter alia, that the Company was notboundby the collective-bargaining agreement to bargain or arbitrate withthe Teamsters(JtExh 23) Respondent contends that the Board is col-laterally estopped from deciding the refusal-to-recognize-and-bargain alle-gations CHAS. S. WINNER, INC.Lipman was discharged on 13December.On 20 De-cember,Lipmanfileda grievance asserting that Marazzidischarged him without just cause in violationof the col-lective-bargaining agreement(Jt.Exh.29).At that time,Lipman appeared at Respondent's facility accompaniedby twoTeamsters business representatives who askedMarazzi to discussLipman'sdischarge.Marazzi notedthat the Company does not recognize the Teamsters andrefused to discuss Lipman's grievance.A moment or twolater Hatzis took the same position.18In early January 1985, RichardL.Wilsonwas electedthe new presidentof OVSC.Soon after,Hatzis ap-proachedWilson with regard to commencing negotia-tions for a new collective-bargaining agreement.19 Thenegotiations commenced about 10 January and,in all,therewere fivebargaining sessions culminating in thecurrent collective-bargaining agreementeffective by itsterms 27 March 1985 through 27 March 1989(Jt.Exh.2).B. Discussion and Conclusions1.The 8(a)(5) allegationsIt isundisputed thatthis caseturns largely on whetherthe affiliationin questionwas valid. The General Coun-sel, in urgingthat the affiliation be upheld, contends, thatthe Board's requirementsfor "minimal due process" and"continuity of representation" were clearlymet. In socontending,the General Counsel relies heavily onQue-metco, Inc.,226 NLRB 1398 (1976),assertingthat thefacts in the instant case "are identical in [many] respectsto those inQuemetco."Althoughit isundisputed that adequate notice of themeeting tovote on affiliation was provided, that all unitemployees had an opportunity to cast secret ballots, andthat a majority of them voted by a 17-to-12margin infavor of affiliation, Respondent contends that the votewas nonetheless defective and fell short because, underthe OVSC constitution, a two-thirds vote was required.However, Respondent's principal challenge to the validi-ty of the affiliation relative to the allegations herein isthat it assertedly created a break in the "continuity ofrepresentation." According to Respondent, the newly af-filiatedunion(Local 115), with different officers, a sub-stantially larger constituency of approximately 2500members, and a different constitution and bylaws, consti-tuted a new and separate entity that no longer ensuredthe employees of the continuity of their bargaining repre-sentative.As such, and in reliance onGulf Oil Corp.,135toMarazzitestifiedwithout contradictionthat on 26 December,he dis-cussedLipman'sgrievance with the grievance committeeof OVSC andthey agreedwith the Company's action.While the grievance was notprocessedfurther,the subjectofLipman'sdischarge was incorporated inthe unfairlabor practicechargesfiled in January1985 and subsequentlyalleged asa discriminatorydischarge within the meaning of Sec. 8(aX3)and (1) of the Act As noted previously,certain of the allegations includ-ingLipman'salleged discriminatory dischargeweresettled at the openingof the instant trial.19According toWilson,the affiliation vote designatingthe Teamstersas the employees' bargaining representative,which hesupported,wasvalid,even duringcontractnegotiations in 1985However,he assertedthat he reluctantly participated in those negotiations because,inter alai,the Company refused to recognize the Teamsters67NLRB 184 (1962), and its progeny, Respondent deniesthat it was obligated to recognize and bargain with theTeamsters because the attempted affiliation, in the face ofcontract-bar principles (at best) prematurelyraised aquestion concerningrepresentation(QCR).20Whether underQuemetco,relied on by the GeneralCounsel, which involved a refusal-to-recognize allegationunder Section 8(a)(5) of the Act, orGulf Oil,relied onby Respondent, which involved a motion to amend acertification under Section 9(b) of the Act (see also 29C.F.R. 102.60 (b)), the Board, in dealing with affiliations,basically considers the same factors. SeeIndependentDrug Store Owners,211 NLRB 701 fn. 2 (1974);Newspa-pers, Inc.,210 NLRB 8, 9 fns. 2 and 4 (1974). In eithersituation the newly affiliatedorganizationis seeking theBoard's imprimatur as the employees' collective-bargain-ing representative.Newspapers,supra at 10 fn. 13.TheQuemetcoapproach perceives efforts to affiliate asessentially internal union matters so long as they allowfor minimal due process "with respect to registering thedesiresof the employees."Quemetco,supra at 1399.Accord:Williamson Co.,244 t4LRB 953, 955 (1979); seegenerallyNew Orleans Public Service,237NLRB 919(1978).UnderQuemetcoconcepts, once the employees'desireshave been registered favoring affiliation, the only"legitimateinterest" an employer has in "continuity ofrepresentation" is that the newly affiliated organizationhonor all the contractual commitments of its predecessor(the original contracting labor organization).Quemetco,supra at 1399.On the other hand, inGulf Oil,inwhich a majority ofthe employees of one local (Local 715) favored a mergerwith another local (Local 826) of the sameInternationalunion and in which Local 826 expresseditswillingnessto honor the contractual responsibilities of Local 715,such factors were not enough to carry a motion toamend the certification. The Board rejected the motionstating asfollows:[I]t appears that the changes contemplated by Local715 are not simple administrative structural changes.There is noindicationthat the changes are designed toinsure to the employees presently represented by Local715 a continuity of representation.Rather it appearsthat the change would result in a complete loss ofthe identity of Local 715, and the substitution of anew and different local union as representative ofthe employees in the unit for which Local 715 wascertified.From this, it is clear that the . . . motionconstitute[s] an attemptto raise aquestion concern-20 The Board's contract-bar rule generally precludes an election or aQCR from being raised for 3 years or the term of the contract,whichev-er is shorterGeneralCable Corp.,139 NLRB 1123(1962).Respondentalso devoted substantial attention to a trilogy of Third Circuit decisions,where, in each case the court refused to uphold the affiliation for a fail-ure to establish continuity of representation SeeUnited States Steel Corp.Y.NLRB,457 F 2d 660(3d Cir.1972);NLRB v.Bernard Gloekler NorthEast Co.,540 F.2d 197 (3d Cir. 1976); SunOilCa ofPennsylvania v.NLRB,576 F.2d 533(3d Cir1978)With due respect to the court, whileI have carefully noted these cases,I am also mindful of the fact that I ambound by outstanding Board precedent unless the Supreme Court has de-cided the matter in questionIowa Beef Packers,144 NLRB 615, 616(1963) 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing representation.... The Act andthe Boardpolicy,however require that such matters be deter-mined through a petition and secret ballot of theemployeesconcerned[pp.184-185,emphasisadded].Thus,given the aforenotedGulfOilconsiderations,unlike the more limited standards expressed by the BoardinQuemetco,an employer may legitimately and success-fully challenge the bargaining status of a merged or af-filiated organization where the identity of the absorbedor original contractual organization has been lost or suf-ficientlychanged.This is so,even where,as a concomi-tant of suchchange,there is a willingness to continue tohonor all contractual commitments.The employer insuch circumstances may refuse to recognize the new or-ganization at least until it has timely established its ma-jority status in a Board-conducted election. Accord: In-dependent Drug Store Owners,supra(involving an em-ployer'srefusal to recognize and bargain).However,whileGulfOilconsiderations are still viable,Quemetco,which at times has been ignored,also has never been ex-pressly overruled.21Basically, I find in agreement with the General Coun-sel that the instant case closely resembles the circum-stances presented inQuemetco.Thus,in both situations,inter alia, an independent labor organization, comprisedsolely of employees employed at a single facility, at-tempted to affiliate with the same International union,theTeamsters.Further,inboth situations adequatenotice was provided and all unit employees had an op-portunity to cast secret ballots with a result favoring af-filiation.Although the vote in favor of affiliation wasunanimous inQuemetco;whereas,in the instant case, amajority voted to affiliate, the Board only requires thatthe proposed change be approved by a simple majority.SeeWilliamson Co.,supra at 955. Because in neither casewere unit employees precluded from participating in theaffiliation vote, the democratic voting procedures neces-sary to establish minimal due process were satisfied.22SeeNLRB v. Newspapers, Inc.,515 F.2d 334, 339 (5thCir. 1975);Insulfab Plastics,274 NLRB 817, 822 (1985);WilliamsonCo., supra at 955 fn. 10. Cf.Jasper SeatingCo., 231 NLRB 1025, 1026 (1977) (nonmembers were notprovidedan adequateopportunity to vote);Amoco IV,supra.21See generallyBaldor Electric Ca,258NLRB 1325 (1981) TheBoard more recently has rejected the notion that affiliations are purelyinternal union mattersAmoco Production Co.,262 NLRB 1240 (1982),affd. 721 F 2d 150 (5th Cir 1982)(Amoco IV) Amoco,however,is factu-ally distinguishable fromQuemetco,as all unit employees were not per-mitted anopportunity to vote Inany eventthe subjectis notyet settledSeeNLRBYFinancial InstitutionEmployees Local 1182)Seattle-FirstNa-tional Bank) Y NLRB,752 F.2d 356 (9th Cir 1984), [affd. 475 U S 192(1986)]22 I reject Respondent's contention that the affiliationvote was defec-tive because itfell short of a two-thirds vote for anydecision "to changeor delete any partof theConstitution,"as requiredby art XIX of theOVSCconstitution.Strict adherence to the constitution is not a control-ling factor,where as here,all unit employees had an adequate opportuni-ty toexpress their desires in secret and a clear majority votedto affiliateSee Newspapers,supra at 9fn.3,East Dayton Tool & Die Co,190 NLRB577, 579 (1971), see alsoHamiltonTool Co.,190 NLRB 571, 574 fn 8(1971)Having found that minimal due-process requirementswere met, the remaining question vis-a-vis a valid affili-ation determination,iswhether the change constituted asubstantialbreak in the continuity of representation.Again,here,aswell as in theQuemetco,the affiliatedunion clearly manifested its intention to honor all con-tractual commitments.As noted previously,inter alia, inQuemetco,the aforenoted factor is all that is necessary tosatisfy this critical element.On the other hand, also asnoted previously,a willingness to honor all contractualcommitments falls short of satisfying the standards ofGulf Oil,and its progeny.Thus,the Board in treating"continuity," has taken into account such factors aswhether the union has retained the same union leader-ship;whether it continues to administer the contract; andwhether it has otherwise maintained autonomy over suchmatters as contract negotiations,strikes,and processingof grievances. CompareHamilton Tool Co.,190 NLRB571, 575 (1971) (affiliation upheld where the employerwas informed that the officers would be thesame),News-papers,supra (merger upheld where "the same peoplewho had represented [the affected employees] prior tothe merger continued to do so after the merger") withIndependent Drug Store Owners,supra (merger not upheldwhere all the officers were different). See alsoJ.RayMcDermott & Co. v. NLRB,571 F.2d 850, 858 (5th Cir.1978) (upheld where,inter alia,autonomy,dues struc-ture,and leadership remained unchanged);NLRB v.Pearl Bookbinding Co.,517 F.2d 1108, 1111-1112 (1st Cir.1975) (merger upheld,where,inter alia,the original localcontinued to negotiate contracts for the affected employ-ees as well as administerthe collective-bargaining agree-ments to which it was a party),New Orleans Public Serv-ice,237 NLRB at 921 (affiliation upheld where, inter alia,the affiliating local retained the right to negotiate its owncollective-bargaining agreement and process its owngrievances through the same elected individuals).Aside from noting thatQuemetcoinvolved a refusal-to-recognize-and-bargain allegation;whereas,the underly-ing documentinGulfOilwas a motion to amend thecertification (which difference for reasons noted previ-ously is not deemed material),the cases cannot really bereconciled.However,while neither case has been ex-pressly overruled, the overwhelming weight of Boardand court decisions tend to either ignoreQuemetcoorfavor theGulf Oilapproach. For example, more recent-ly, inCharlieBrown's,271NLRB 378 (1984),the Boardrefused to certify a local union that won a Board-con-ducted election but that had its International organiza-tion impose a trusteeship on a part of the winning union.There theBoard determined that the change was struc-tural and "raise[d] a question as to continuity of repre-sentation, requiring a showing that it reflects the employ-ees'desires."The Board, citingNewspapers Inc.,210NLRB 8 (1974), stated that employees' desires in suchcases is our"primary concern."As the employees' de-sireswith regard to the disputed change were either ig-nored or had not been demonstrated,the Board,set asidethe election and dismissed the petition.In effect, theBoard treated employees'desires as a threshold matterstating:"We therefore do not discuss the other factors CHAS. S. WINNER, INC.that we wouldusually examine in determiningcontinuityof representation." (Id. at fn. 4.)23 As examples of suchfactors theBoardcitedMontgomeryWard,188NLRB551 (1971),Canton Sign Co.,174 NLRB 906, 908 (1969),and significantlyGulf Oil.24Noting the foregoing, I am persuaded that the Board isnot yet ready to abandonGulf Oilconsiderations.As forQuemetco,it isnoted that even where treated approving-ly, there are other factorsin those casestending to sup-port "continuity" over and abovea commitment tohonor contractual obligations such as the retention ofunionleadershipand organizationalautonomy.William-sonCo., supra;New Orleans Public Service,supra. InNewspapers, Inc.(relied on so heavily by theBoard inQuemetco),the Board there noted that the "same people"continued to represent the affected employees and, inpertinent part, added as follows:This factor, that the employees involved areassuredthecontinuity of their presentorganizationand repre-sentation,has been deemed of primary importance.. . . SeeThe Hamilton Tool Co.,190 NLRB 571,Gulf Oil Corporation,135 NLRB 184 [210 NLRB 8,9, fn. 2, emphasis added].Thus, while in order to establishminimal dueprocessin affiliation-type cases, it is of primary importance toregisteremployees' desires, the continuity principles (asnoted above) have also been deemed to be of "primaryimportance." It is thislatter element,where I find littleor no support for theQuemetcoapproach.25 I am there-fore unpersuaded that reliance thereon, as urged by theGeneral Counsel, is warranted. It follows then that theGeneral Counsel has failed to satisfy the continuity prin-ciples by merely showing that the Teamsters had com-mitted itself to honor all contractual obligations. Asidefrom the aforenoted factor, there is a dearth of evidencesupporting this criticalelement.Indeed, if the affiliationwere permitted to stand, it would have effectively oblit-erated all traces of the OVSC. The organization's fundsand assetswould have been commingled with the affili-ated Teamsters, the OVSC leadership would have beenfully replaced by Teamsters officers, and the OVSCunion affairs would have been governed in accordancewith the Teamsters' constitution and bylaws. As such,the Teamsters, for bargaining purposes, do not qualify asa successor organization, but rather constitutes a new23 This two-tier approach is not confined toCharlie Brown'sSee, e.g,Port Chester Nursing Home,269 NLRB 150 fn 2 (1984), FW WoolworthCo.,268 NLRB 805, 806 In 6 (1984), AmocoIV,supra24AlthoughbothMontgomery WardandCanton Signrepresent casesinwhich the changes in question were validated, those cases are factuallydistinguishable fromQuemetcoInMontgomery Ward,inter alts,the samebusiness agent continued to service the affected employees In CantonSign,inter alia, the employer first recognized and then declined to furtherrecognize and bargain with the so-called successor union25As pointed out by Respondent in its brief,even the Ninth Circuit inFinancial InstitutionEmployees Y NLRB,752 F 2d 356 (1984),called intoquestion the Board'sAmoco IVapproach(that affiliation procedures arenot merely internal union matters),it is noteworthy that the court wentto great lengths to define and explain the continuity of representationtests in terms consistent with the non-Quemetco cases.69and different union.26 Given the contract-bar principlesreferred to previously (see fn. 20, supra), the Respondentwas not under any obligation to deal with the Teamsters.Accordingly, I find that the Respondent did not un-lawfully refuse to recognize and bargain with the Team-sters in violation of Section 8(a)(5) and (1) of the Actand I shall recommend that this allegation be dis-missed.2 72.The 8(a)(2) allegationsThese allegations are largely predicated on the premisethat the purported affiliation was valid. The OVSC hadtransferred its treasury and assets to the Teamsters andRespondent had stopped deducting OVSC dues from itsemployees' paychecks. The Teamsters, assertedly, hadbecome the successor to OVCS's representational andcontractual rights. The OVSC, assertedly, had becomedefunct.According to the General Counsel, the Re-spondent, by making it known that it would deal onlywith the OVSC, thereby coercively conveyed to its em-ployees the futility of their continued support for theTeamsters. As such, it is contended that the Respondentunlawfully induced employees to abandon the Teamstersand, correspondingly, after a 5-week hiatus, it also un-lawfully contributed to the resurrection of the OVSC.According to the General Counsel, the "new OVSC" asreconstituted, after the 5-week hiatus, was a separatelabor organization different from its predecessor of thesame name.Other 8(a)(2) allegations involve Respondent's state-ments,acts, and conduct in dealing with and favoringthe "new OVSC" over the Teamsters. These include theresumption of dues deductions on October 16, the proc-essing of Lipman's discharge grievance in December,and executing a new collective-bargaining agreementwith the OVSC on March 27, 1985.In rejecting these allegations, I rely principally on myearlier finding that the purported affiliation was invalidfor bargaining purposes. Thus, the General Counsel'spremise is faulty.Given the finding that the affiliatedTeamsters did not constitute a "successor" organization,and noting that the Teamsters prematurely demandedrepresentational rights in the face of an outstanding col-lective-bargaining agreement (contract-bar principles, fn.20 supra), the Respondent's bargaining obligation ex-tended only to the contractual party, the OVSC. SeeNLRB v. Marcus Trucking Co.,286 F.2d 583, 593 (2dCir. 1961);Westwood Import Co.,251 NLRB 1213, 1214(1980);Universal Tool & Stamping Co.,182 NLRB 254,259 (1970). If, however, the OVSC had effectively dis-26 I am unpersuaded that the successors and assigns provision, as urgedby the GeneralCounsel,without more,contemplates the affiliation of theOVSC withanother union,particularly,as the changes herein were notmerely technical but would have resulted in a complete loss of identity ofthe OVSC.27Asthe instant case involved representation case issues,Ihave re-jected Respondent's collateral estoppel defense(fn 17 supra)See, e.g.,Port Chester NursingHome,supra, fn. 3 I also reject Respondent's con-tention that it had a good-faith doubt regarding the Teamsters majorityon the basis that the employees had repudiated that organization Therecord disclosed that the employees repudiated the Teamsters only afterthe Respondent made it clear that it would only dealwith the OVSC 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsolved itself, as contended by the General Counsel, or ifa schism was involved, such would have relieved Re-spondent from its bargaining obligations and raised aquestion concerning representation to be resolved at aBoard election. SeeHershey Chocolate Corp.,121NLRB901, 911 (1958);UniversalTools,supra.The GeneralCounsel makes much of the 5-week hiatus (from the May11affiliationvote to Respondent's meeting with theOVSCliaison committee about 21 June),in contendingthat the OVSC resurfaced as a new and different organi-zation. On the total state of evidence before me, I cannotagree.It has long been noted that "mere temporary inabilityto function does not constitute defunctness."HersheyChocolate Corp.,supra at 911. See alsoHarbor Carriers ofthe Port of N. Y. v. NLRB,306 F.2d 89, 94 (2d Cir. 1962)(old organization deemed viable notwithstanding the de-fection of officers and the seizure of assets to the new or-ganization).It is not surprising that the OVSC engagedin little or no formal unionactivity in the brief 5-weekperiod following the affiliation vote because serious andlegitimate questions were raised by the employer regard-ing the identity of the bargaining representative. SeeUni-versalTools,supra at 260. The employer's action in by-passing the Teamsters and favoring the OVSC duringthis period of confusion and uncertainty appears vindi-cated given the finding that the Teamsters did not repre-sent an organizational continuationof the OVSC, butrather a separate and different union.28 After all, theOVSC was the contracting party, the incumbent union.As noted by the Board inRCA Del Caribe,262 NLRB963, 965 (1982), "unlike initial organizing situations, anemployer in an existing collective-bargaining relationshipcannot observe strict neutrality." This somewhat exaltedposition for an incumbent union is deemed to be in theinterest of "industrial stability" and consistent with thepurposes of the Act.In the instant case, affiliation was opposed by a sub-stantialminority, approximately 40 percent of the unit.Moreover,while the Employer stopped deductingOVSC dues from employees' paychecks shortly after theaffiliation, there is no evidence tending to show that anyOVSC member or unit employee requested this action.Further, given the rejection of the affiliation herein, itwould appear that the OVSC constitution and bylaws re-mained intact. As for the attempted dissolution of theOVSC after the affiliation vote, this too must be assessedin an appropriate context. For example, as the Teamstershad no contractual standing as a successor or otherwise,the OVSC remained the contracting party. The employ-ees clearly recognized the viability of that collective-bar-gaining agreement by filing a grievance thereunder,albeit,the document manifested support for the Team-sters (Jt. Exh. 9). It is also noted that none of the OVSCofficers formally resigned after the affiliation or at anytime during the hiatus period. They, as well as theOVSC liaison committee were accessible and amenable28 As noted previously,Attorney SuJlas,by letter datedMay 29, noti-fied the Teamsters that it deemed the affiliation ineffective because, interalia, it"represent[ed] a break in the continuity of representation," (JtExh. 8)to discuss unit problems and to administer the contract.This in fact was done commencing about June 21, afterthe brief 5-week hiatus. Under all the foregoing circum-stances, I cannot find that OVSC became defunct or dis-appeared.Rather,after a temporary interlude,when itbecame clear that Respondent would not deal with theTeamsters(a legitimate position in the circumstancesherein), the OVSC resumed its active role as the exclu-sive collective-bargainingrepresentative.As the incumbency remained viable, the Respondentwas obligated under the Act, and consistent with con-tract-bar principles,to continue to recognize and bargainwith the OVSC. In this regard, I find, inter alia, that theRespondent properly dealt with the OVSC rather thanthe Teamsters over such matters as Lipman's dischargegrievance.As for the resumption of dues deductions, it is notedthat the then outstanding collective-bargaining agreementprovided for the deduction of dues from the wages of allsalesmenwho had provided written authorization. (Jt.Exh. 3, p. 2.) As noted previously, the record is devoidof any evidence tending to show that any unit employeewithdrew that authorization. As the General Counsel'scontention is based on the faulty premise that the Team-sterswere then the exclusive bargaining agent ratherthan the OVSC, I find that thisallegationiswithoutmerit. The General Counsel contends, for essentially thesame reason, that Respondent unlawfully executed thenew collective-bargaining agreement on March 27, 1985.In the absence of having the May 11 affiliation voteupheld, the Teamsters did not have any standing at thetime the new agreement was negotiated and executed.The Teamsters' support was dated and not cognizablehaving come at a time when the old contract still hadsome 9 months to run and no question concerning repre-sentation could be raised. There was no evidence offresh or timely support for the Teamsters such as newauthorization cards. In these circumstances, I find thatthe disputed collective-bargaining agreement was lawful-ly executed at a time when the Teamsters' interest didnot comprise a substantial rival claim and raise a questionconcerning representation.In short, I find all the8(a)(2) allegationsto be withoutmerit and I shall recommend that these allegations bedismissed in their entirety.3.The 8(a)(1) allegationsThe record disclosed that on 11 July, Hynansky toldhis entire sales force that he was receptive to improvingthe house deal, phone-up program, and pension plan butonly in a setting free of Teamsters interference. Hyn-ansky also informed his employees on that occasion thathe would only recognize and bargain with the OVSCand not the Teamsters. I find, contrary to the GeneralCounsel, thatHynansky's statements, in the circum-stances of this case, did not constitute violations of Sec-tion 8(a)(1).Although Hynansky indicated a willingness on the oc-casion in question to improve the house deal and phone-up programs and pension plan, the record disclosed thatthese matters had been under discussion for months and CHAS.S.WINNER.INC.71before the advent of the Teamsters. In any event, con-trary to the General Counsel, I have already found thatthe Teamsters did not have any representativestandingvis-a-vis the unit employees at the time in question or atany time material herein.As Respondent was not then le-gally obligated to bargainwiththe Teamsters, the Gen-eralCounsel's assertion that Respondent unlawfully by-passed the Teamsters cannot be maintained.Similarly, I cannot find that Hynansky unlawfully con-veyed to employees that it would be futile for them tosupport the Teamsters because Respondent would onlydeal with the OVSC. As I have previously rejected theattempted affiliation, the Teamsters did not become asuccessor to theOVSC forbargaining purposes.Neitherthe Respondent nor the OVSC ever repudiated the col-lective-bargainingagreement.Given the contract-barprinciples discussed previously, the Teamsters could notthen raisea QCRor a cognizable rival claim.In thesecircumstances,Hynansky was free to communicate theCompany'slegal positionthat it would only bargain withthe OVSC. In short, I find that the Respondent, by Hyn-ansky's statements,did not violate Section 8(axl) as al-leged.Additionally,certain statementswere ascribed to Gen-eralManager Marazzi, that he conveyed to employeesthat it was futile for them to continue to support theTeamsters. In support thereof, the General Counselrelied principally on the testimony of Edward Lipman, aformer employee. In this regard, Lipman testified thatMarazzi told him on two occasions that "the cards werestacked against" employees supporting the Teamsters andthat they could "never win." Further, Lipman testifiedthat on the second of these occasions Marazzi warnedhim that the owners would go to any length and if needbe, sell the business in order to keep the Teamsters out.Marazzi, on the other hand, admitted only that hewould not deal with the Teamsters on the advice ofcounsel and conveyed this position to employees includ-ing Lipman.He denied making the other statements as-cribed to him by Lipman.As noted above (Hynansky discussion), because theTeamsters were not a successor organization and couldnot raise a QCR at the time of Marazzi's remarks, I findthatMarazzi could lawfully refuse to deal with theTeamsters and advise the employees of this position.With regard to the other remarks ascribed to Marazzi,they are disputed and rest solely on credibility.I credit Marazzi's denials overLipman'sassertions. Indoing so, I rely on demeanor as well as certain question-able actions taken by Lipman tending to cast doubt onthe reliability of his testimony. For example, the recorddisclosed that Lipman joined nearly all the other em-ployees insigning adocument withdrawing an earliergrievance over Respondent's refusal to recognize theTeamsters (Jt. Exh. 11). According to Lipman, he signedthis document without reading it or knowing what wascontained thereon. Although Lipman characterized thisaction as a "mistake," this does little to dispel a percep-tion of duplicity on his part. Thus I view with suspicionLipman's later accession to the presidency of the OVSC.According to Lipman, he accepted the position so thathe could turn over the reigns of the OVSC to the Team-sters. It appears to me that, however, Lipman was play-ing both ends against the middle in order to extract fromthe Company a more favorable offer for the new collec-tive-bargaining agreement.Thus,IcreditMarazzi's un-controverted testimony that Lipman told him at a meet-ing on 9November that if he were happy with the up-coming negotiations, he would recommend that the em-ployees support the OVSC, but, if not, he would recom-mend that they support the Teamsters.In these circumstances, I am unpersuaded that theGeneral Counsel has established by credible evidencethatMarazzimadethe threats ascribed to him byLipman, or that he otherwise violated Section 8(axl) ofthe Act. Accordingly, I shall recommend that these alle-gations be dismissed.Still further, it is contended that General Sales Manag-er Cusato conveyed the impression to Lipman that theemployees' activities in support of the Teamsters wereunder surveillance by Respondent. Lipman testified thatat a meetingwith Cusato in July at the Shepherd's Inn,the latter tried todissuadehim from supporting theTeamsters and referred to a "hit list" maintained by theCompany of employees suspected of supporting theTeamsters. Further, Lipman testified that Cusato toldhim that the Company knew the identity of the employ-ees who voted for the Teamsters in the affiliation elec-tion and that the Company had a tape of an April meet-ing where OVSC members discussed whether to searchfor an outside union. According to Lipman, while he didnot believe Cusato at first, the latter proceeded to recitealmost word for word what was stated at that Aprilmeeting.As noted previously, Cusato provided a vastly differ-ent account. Aside from Cusato's denials regarding Lip-man's main assertions,the former testified that it wasLipman (not Cusato) who introduced the subject of thetapes by asking Cusato whether he knew anything aboutit.Cusato testified that Lipman told him that employeeEd Stasny had a tape recorder at one of the meetings.According to Cusato, he had no knowledge of any "hitlist" or tapes and conveyed that to Lipman.IcreditCusato over Lipman in all material respectswhere their testimony is in conflict. As noted above indiscussing the allegations relative toMarazzi, I foundLipman's testimony unreliable in material respects. Onthe other hand, I found Cusato to be responsive, forth-right, and impressive. It is noted for example that Cusatodid deny that the meeting in question took place or thatthe subject of tapes had come up. As Lipman had en-gaged in some questionable actions bordering on duplici-ty (noted previously), I find Cusato's account morelikely, to wit, that Lipman introduced the subject of thetapes at the meeting. In crediting Cusato, it is also notedthat the occasion in question was a chance meeting, andthere is no other evidence linking Cusato with state-ments, acts, or conduct in violation of Section 8(a)(1). Inthese circumstances, I shall recommend that all allega-tions relative to Cusato also be dismissed as not support-ed by credible evidence. 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWOn these findings of fact and conclusions of law and1.TheRespondent is an employer engaged in com-merce within the meaning of Section2(2), (6), and (7) ofthe Act.2.The OVSCand Teamsters are and have been, at alltimes material, labor organizations within the meaning ofSection2(5) of the Act.3.TheRespondent did not engage in the unfair laborpractices alleged in the complaint,as amended.on the entirerecord,I issue the following recommend-ed29ORDERThe complaint, as amended, is dismissed in its entirety.29 If no exceptions are filed asprovided by Sec. 102.46of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, as providedin Sec. 102.48 of theRules,be adopted by theBoard andallobjections to themshall be deemedwaived for all pur-poses.